            Case 5:19-cv-00772 Document 50 Filed 12/05/19 Page 1 of 1 PageID #: 130

                                       District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Beckley
Date: 12/5/2019                                                               Case Number 5:19-cv-00772
Case Style: Greenbrier Hotel Corporation vs. Goodman-Gable-Gould/Adjusters International
Type of hearing Motions Hearing
Before the honorable: 2517-Volk
Court Reporter Kathy Swinhart                                                 Courtroom Deputy Kierstin Tudor
Attorney(s) for the Plaintiff or Government Christopher Pence & Richard Getty


Attorney(s) for the Defendant(s) Peter DeMasters


Law Clerk Eleanor Hurney                                                       Probation Officer
                                                          Trial Time




                                                       Non-Trial Time
Motions hearing (without evidence). Type:



                                                         Court Time
12:10 pm to 12:30 pm
Total Court Time: 0 Hours 20 Minutes Non-Trial Time/Uncontested Time


                                                      Courtroom Notes
Scheduled Start 11:00 a.m.
Actual Start 12:10 p.m.

Parties present for motions hearing.
Counsel note appearances on the record.
Court summarizes pending motions.
Counsel respond re: status of motions and relevant matters.
Motions are argued by counsel.
Court takes motions under advisement and will issue a ruling by order at a later date.
Court recessed at 12:30 p.m.
